Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in reply to 04/16/2021. This application is a continuation of 15859674, filed 01/01/2018, now U.S. Patent #10986167.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. Raboin, US 9860305 B2, in view of Chang et al.,  US 2009/0063105 A1. 
Raboin teaches the invention substantially as claimed. However, Raboin fails to disclose the details of a system/method with a least one device capable of generating an information cloud or bubble wherein the information cloud(s) or bubble(s), or intersection zone(s) or pathway(s) of connectivity can now enhance, expand, enlarge, improve, supplement or augment the connectivity or information exchange, being independent or complimentary of any additional physical processor, physical memory or physical operating system. This feature is well known in the art. In the same field of endeavor, Chang discloses “ the judging module 25 judges whether at least one point which belongs to the second point cloud exists in the cubical grids of the  intersection area. If no such point exists in the cubical grids of the intersection area, the procedure returns to step S131, the minimum distance computing module 23 expands the measuring cube by creating a new measuring cube with an enlarge length of 2*(D+n*step) and still having a center of the selected point ...”, including all different combinations of features recited in the claims, as filed by applicants on 04/16/2021. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the expanded measures that enlarges the connectivity cloud zone of the Chang within the system of Raboin because the person would have realized that the remaining element would perform the same functions as before. Chang suggests that would giove the advantage of obtaining a topological structure that that is dynamic in allowing the computing of minimum distance between two point clouds (see Chang, Abstract). By this rationale, claim 1 is rejected. 
Likewise claims 2-20 are rejected for the same reasons as claims 1, using the combination of prior teaching of Raboin and  the secondary reference of Chang. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jude Jean-Gilles whose telephone number is 571-272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2459  
July 16, 2022